Citation Nr: 0119940	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  94-28 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for leg 
cramps.

3.  Entitlement to an increased rating for a lower back 
disorder with bulging annulus, L4-5, L5-S1, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970, and from June 1971 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO, in a letter dated January 26, 2001, notified the 
veteran that his statement in support of claim dated August 
25, 1994, was accepted in lieu of a VA Form 9, Appeal to the 
Board.  In that statement the veteran did not address his 
desire for a personal hearing.  He was given 60 days to 
notify the RO if he desired a hearing.  As no response was 
received from the veteran it was assumed he did not wish to 
have a personal hearing and the appeal was forwarded for 
adjudication to the Board.

The issue of an increased rating for a low back disorder is 
remanded to the RO for further development. 

The Board's notes that, by rating action in January 1999, the 
veteran was granted a total disability rating due to 
individual unemployability from October 26, 1992.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The RO denied service connection for a headache disorder, 
on a direct basis, in a February 1986 rating decision.  The 
appellant was notified of the denial, and of his procedural 
and appellate rights, but did not file a timely appeal. 

3.  The Board, in June 1992, denied service connection for a 
headache disorder as secondary to the service connected low 
back disorder.  The Board also held, in that decision, that 
new and material evidence had not been submitted that would 
serve to reopen the previously denied claim of entitlement to 
service connection for a headache disorder on a direct basis.  
That decision represents the last final disallowance of the 
claim for that condition on any basis.

4.  The Board, in June 1992, denied service connection for a 
leg cramp disorder, on both direct and secondary bases.  That 
decision represents the last final disallowance of the claim 
for that condition on any basis.

5.  The evidence received since the February 1986 RO decision 
and the June 1992 Board decision, with regard to the 
veteran's claims for service connection for a headache 
disorder and a leg cramp disorder, are cumulative or 
redundant of the evidence that was considered in those 
decisions.


CONCLUSIONS OF LAW

1.  The June 1992 Board decision denying service connection 
for a headache disorder as secondary to a low back disorder, 
and denying reopening of a previously denied claim of direct 
service connection on a new and material basis, is final 
since new and material evidence has not been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

2.  The June 1992 Board decision denying service connection 
for a leg cramp disorder, on both direct and secondary bases, 
is final, since new and material evidence has not been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F. 
3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the Veterans 
Claims Assistance Act of 2000.  The provisions, in effect, 
eliminated the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The law 
also established a number of procedural requirements for VA 
in dealing with claims for benefits-including notifying the 
veteran of the type of evidence necessary to substantiate his 
allegations and, therefore, support his claim, and assisting 
him in obtaining evidence relevant to his claim.  But here, 
the necessary notice and development already has taken place, 
meaning the Board can go ahead and decide these claims.

Unappealed determinations made by the agency of original 
jurisdiction and Board decisions are final, with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); see also, Hodge 
v. West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under these 
criteria, the Board must first determine if there is new and 
material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if a reasonable possibility exists that the claim 
may be substantiated, based upon all the evidence of record.  
If the Board so finds, the claim must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new. 

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  If the additional evidence 
raises a reasonable possibility that the claim could be 
allowed, then it should be reopened and the ultimate 
credibility or weight that is accorded such evidence 
subsequently determined as a question of fact.  

A.  Headaches

Here, service connection initially was denied for a headache 
disorder on a direct basic by rating decision of February 
1986.  The veteran was notified of that denial, and did not 
file a timely appeal.  Consequently, that determination is 
final.  38 U.S.C.A. § 7105. 

Subsequently, the Board, in June 1992, denied service 
connection for a headache disorder, as secondary to the 
service connected low back disorder.  The Board also found 
that new and material evidence had not been submitted to 
reopen the claim on a direct basis.  Consequently, that 
determination is final.  38 U.S.C.A. § 7104.  That is the 
last final decision on any basis. 

In making the February 1986 decision, the RO considered the 
evidence then of record, which included the appellant's 
service medical records, which showed that the veteran was 
seen in January 1970, and October and November 1975, with 
nasal, congestion, sinusitis, sinus congestion and headaches.  
A VA examination in January 1986 noted a reported history of 
sinus and hypertension headaches.  Neither condition was 
compatible with a specific history of headaches.  He was 
however diagnosed with tension headaches.  Service connection 
was denied on the basis that the headaches treated in service 
were acute and transitory and not associated with his current 
diagnosis of tension headaches.

Subsequently, he filed a new claim for tension headaches, 
secondary to his service-connected lower back disorder.  The 
Board in June 1992 denied service connection as the veteran's 
tension headaches were not shown by any of the available 
medical evidence to be secondary to the service-connected low 
back disorder.  The Board also found that new and material 
evidence had not been submitted to reopen the claim on a 
direct basis. 

The evidence submitted by the appellant since the 1992 Board 
decision consists of voluminous additional medical treatment 
records, reflecting treatment for various medical problems.  
However, although he has extensively augmented his claims 
folder since the Board's June 1992 decision with those 
additional records, none of them suggest that his tension 
headache disorder began in service, or is secondary to his 
low back disorder.

These records are new, in that they had not previously been 
associated with the veteran's claims folder.  However, they 
do not present new information regarding the relationship of 
any current headaches either to the veteran's service, or to 
his service-connected low back disability.  The Board, 
therefore, finds that these records are cumulative in nature.  
They do not constitute new and material evidence.  The 
additional evidence does not contain a competent medical 
opinion causally relating any current headache disorder to 
his low back disorder, or to any in-service symptoms, 
treatment, event, or complaint.  In this regard, the Board 
notes that the appellant is not shown to be qualified to make 
that medical connection on his own.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Thus, this is not new and material evidence.

Accordingly, in the absence of any additional evidence that 
suggests a relationship between any current headache 
pathology to the veteran's low back disorder, or to his 
period of active duty in the military, the claim for service 
connection for headaches cannot be reopened on any basis.

B.  Leg cramps

Service connection was denied for a leg cramp disorder by a 
rating decision in 1986.  The RO apparently failed to notify 
the veteran of that denial.  As such, the Board undertook de 
novo consideration of the issue in June 1992, and denied 
service connection for a leg cramp disorder.  Consequently, 
that determination is final.  38 U.S.C.A. § 7104.  

In making that decision, the Board considered all of the 
evidence then of record, which included the appellant's 
service medical records.  The service records revealed 
complaints of bilateral leg pains, and a single complaint of 
leg cramps in 1976.  Subsequently, service connection was 
granted by a March 1980 Board decision for bilateral 
chondromalacia of the knees.   The initial post service 
complaint of leg cramps was in January 1983, and found not be 
associated with any organic disorder.  Subsequent records do 
not indicate any cramping, or leg disorder, other than that 
for which service connection had already been established.  
Thus, service connection was denied on the basis that a leg 
cramp disorder was not shown, by the evidence of record, to 
have been incurred in or aggravated by service, either on a 
direct or secondary basis.

The evidence submitted by the appellant since the June 1992 
Board decision consists of additional private and VA medical 
treatment records.  This evidence is new, in that these 
records had not previously been associated with the veteran's 
claims folder.  However, they do not present new information 
with regard to establishing that a leg cramp disorder began 
in service or is related to service, or that such a disorder 
is related in some manner to another service-connected 
disability.  The Board finds these records to be cumulative 
evidence, so they are not new and material to the issue at 
hand.  The additional evidence does not contain a competent 
medical opinion causally relating any current leg cramping 
disorder with any in-service symptoms, treatment, event, or 
complaint, or as secondary to a low back disorder.  In this 
regard, the Board reiterates that the appellant is not shown 
to be qualified to make that medical connection on his own.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent 
pertinent contentions are advanced, they are merely redundant 
of information previously on file.  See Reid, supra.  
Thus, this is not new and material evidence.

Accordingly, in the absence of any additional evidence 
suggesting a relationship between any current leg cramping 
pathology and the appellant's period of active duty, the 
claim for service connection for a leg cramps disorder cannot 
be reopened.


ORDER

New and material evidence has not been submitted concerning 
the claims for service connection for headaches and leg 
cramps and, therefore, the petitions to reopen these claims 
are denied.


REMAND

The veteran also alleges that his low back disability is more 
severe than currently evaluated.  After a review of the 
evidence, the Board finds that additional development of the 
record must be accomplished prior to further consideration of 
this issue.

The report of the most recent VA orthopedic examination, 
apparently conducted in April 2000, notes the presence of 
radiating pain down the veteran's legs.  The veteran, however, 
was not afforded a neurologic examination.  The Board is of 
the opinion that the report of such an examination would be 
helpful, particularly in view of the fact that increased 
compensation could be awarded for neurologic involvement if 
intervertebral disc syndrome is deemed to be present and 
related to, or an outgrowth of, the veteran's current service-
connected disability; see 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).

This claim is accordingly REMANDED for the following:

1.  The veteran is requested to furnish 
the names and addresses of all medical 
care providers who have accorded him 
treatment for low back problems 
subsequent to 1999.  Upon receipt of any 
and all such names and addresses, and 
duly executed authorizations for the 
release of private medical records if 
necessary, the RO should request that all 
medical care providers identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him since 1999 for low 
back problems.

2.  The veteran should be accorded a VA 
examination of his lower back disorder by 
the appropriate specialists, to include 
but not necessarily limited to 
orthopedists and neurologists, in order 
to ascertain the current nature and 
severity of his lower back disorder with 
bulging annulus, L4-L5 and L5-S1.  The 
examining orthopedist is specifically 
requested to indicate the level of all 
impairment, to include that functional in 
nature, along with ranges of motion that 
are compared to full or normal ranges of 
motion.  The examining neurologist is 
specifically requested to indicate 
whether any neurologic impairment is 
manifested and, if so, whether it is 
related to, part and parcel of, or 
unrelated to, the veteran's service-
connected low back disorder.

All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination 
reports.  The veteran's claims folders 
are to be furnished to the examiners 
prior to their examinations, for their 
review and referral.  The examiners are 
to indicate on their examination reports 
that review of the veteran's claims 
folders was accomplished.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the development requested above 
has been completed, the RO must review 
the veteran's claims folders and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or the specific 
opinions requested, appropriate 
corrective action is to be implemented, 
including the return of an inadequate 
examination report to the responsible 
examiners.

5.  After completion of the above, the RO 
should review the claim, and determine 
whether an increased rating for the 
veteran's low back disorder can now be 
granted, in accordance with all 
diagnostic criteria that may be 
applicable.  If the decision remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
the appropriate period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The veteran need take no action until he is so informed. The 
purposes of this Remand are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of this claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


